Citation Nr: 1645232	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for sacroiliac joint strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1986 to February 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2011 rating decision denied, in part, service connection for bilateral ankle disorder and a sacroiliac joint strain.  The Veteran filed a Notice of Disagreement (NOD) in September 2011 as to all the issues.  The RO issued a Statement of the Case (SOC) in March 2013 and the Veteran timely appealed the decision in April 2013.  After receiving and reviewing additional evidence, the RO issued a Supplemental SOC in November 2013 which affirmed the denial of service connection for bilateral ankle disorder and sacroiliac joint strain.

The RO granted the claim of entitlement to service connection for a right ankle disability in August 2015.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, this claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).

In an April 2015 decision, the Board remanded the Veteran's claim for a left ankle disability for a VA examination.  The ensuing VA examination was deemed inadequate in part by a Board decision in February 2016.  The Veteran's claim for a left ankle disability was remanded again with instructions for further examination to clarify the history of the left ankle disability and symptoms.  After completing the directed development of the issue, a Supplemental SOC was issued in April 2016 which denied service connection for the Veteran's left ankle disability.

Regarding the Veteran's sacroiliac joint strain, the Court of Appeals for Veterans Claims (Court) vacated the Board's April 2015 decision on this issue via a Joint Motion for Partial Remand filed in November 2015.  In particular, the Court held that the November 2010 VA evaluation of the Veteran's sacroiliac joint strain was flawed.  In a Board decision in February 2016, the Veteran's claim for sacroiliac joint strain was remanded with instructions for further examination to clarify the medical reasoning.  After completing the directed development of the issue, a Supplemental SOC was issued in April 2016 which denied service connection for the Veteran's sacroiliac joint strain.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The issue of entitlement to service connection for sacroiliac joint strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's left ankle strain was not manifested during or as a result of active military service, and is not otherwise caused or aggravated by a service connected disability. 


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, the Veteran was provided notice in a letter dated June 2010 which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the adjudication of the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's contentions.  Pertinent evidence associated with the claims file consists of STRs, VA and private treatment records, personnel records, and the statements from the Veteran and his representative.  The Veteran was provided with VA examinations in November 2010, July 2015, and March 2016.

As stated in the Introduction, the claim was most recently remanded in February 2016.  The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ scheduled the Veteran for a VA examination and obtained a medical opinion.  

In rendering the most recent medical opinion in the claim, the March 2016 VA examiner addressed the essential contentions of the Veteran, was informed by a review of the Veteran's claims file, and presented his opinion in the context of the Veteran's pertinent clinical history.  It is clear that the examiner had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As discussed below, the medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the Board finds the March 2016 VA medical examination and opinion adequate for purposes of adjudicating the claim for service connection for a left ankle disability.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen, 7 Vet. App. at 439.  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310 (b).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Left Ankle Sprain

Factual Background

The Veteran seeks service connection for a left ankle disability on the basis that he developed the condition as a result of his military service.  

STRs reflect that the Veteran's entrance examination in February 1986 revealed no issues with the left ankle.  At the time of the report in 1986, the Veteran did not relay issues involving his left ankle. 

The Veteran has a substantial medical treatment history, but there is no mention in the STRs of a left ankle injury at any time during his 20 years of service.  The STRs reflect a right ankle injury in 1988 requiring a cast, trauma to the left knee in 1988, and chronic knee pain in 1990, among various other ailments.

The Veteran's retirement physical, conducted in November 2005, reflects back and neck pain, but no record of left ankle problems.  The clinical examination conducted at that time revealed no abnormalities of the Veteran's left ankle. 

In March 2010, the Veteran filed a Statement in Support of Claim first raising the issue of a left ankle condition. 

During the November 2010 VA examination, the Veteran reported that he had special built-up heels in his boots for his Achilles tendinitis.  He further reported that the boot did not bring much relief but that his activities of daily living were unaffected.  The physical examination revealed a limping gait, with pain and tenderness along the Achilles tendon bilaterally.  The VA examiner noted a limited range of motion for both ankles.  The November 2010 VA examiner diagnosed bilateral Achilles tendinitis.  However, he opined that it was less likely than not that the Achilles diagnosis was related to conditions experienced in service as there was no diagnosis of tendinitis in the STRs.

During the July 2015 VA examination, the Veteran reported that left ankle pain first began in 1988, with an inversion injury while playing basketball.  The Veteran further stated that he was seen for the condition at Mather Air Force Base and had to be placed in a cast due to the sprain. He reported pain on a chronic basis since that time.  The report also indicates that the Veteran reported a right ankle sprain in 1992 stemming from an injury which occurred while engaged in sports.  He reported intermittent pain related to the right ankle.  The medical questionnaire reflects a normal range of motion for both ankles.  The Veteran reported occasional use of a brace.  The VA examiner noted the conflict between the Veteran's lay statement and the STRs documenting the fact that the 1988 injury occurred to the right ankle rather than the left. 

A third VA examination focused on the left ankle was conducted in March 2016, in response to the Board's remand.  The VA examiner maintained that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that neither the Veteran's stated history nor any medical evidence indicated a left ankle injury in 1992.

Analysis

The Veteran contends that he suffered a left ankle injury in 1988 while in service.  As an initial matter, the Board notes that the Veteran has been diagnosed with a current left ankle sprain via the March 2016 VA examination.  As such, the Board finds the current disability element is established.  See Shedden, supra.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Unfortunately, much confusion seems to have arisen over the Veteran's ankles. There is no question that the Veteran suffered a severe trauma to his right ankle while in service.  As noted in the Introduction, the Veteran is currently service connected for his right ankle disability, granted in the August 2015 rating decision.  However, after a review of the evidence of record, both lay and medical, the Board finds that service connection for a left ankle disability is not warranted.

As acknowledged above, the July 2015 VA examination documented the Veteran's contention that he sustained a left ankle injury in 1988 and a right ankle injury in 1992.  There is substantial evidence, primarily the STRs, which indicates that it was in fact the Veteran's right ankle that sustained the severe injury in 1988.  The STRs also indicate that the Veteran suffered a serious injury to his left knee in 1988.  The Board believes these events have been confused in the almost 30 years since the incidents, resulting in the inaccurate report of a left ankle injury occurring in 1988. While the Veteran is competent to report the symptoms of left ankle pain, this is contradicted by the medical records reflecting a right ankle injury instead. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

In weighing credibility, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  In this case, the Board finds that the Veteran's statements concerning the left ankle disability lack credibility as they are inconsistent with other evidence of record.  The Board has reviewed the extensive medical history including STRs, VA and private treatment records, reports of VA examination, personnel records, and statements from the Veteran and his representative.  

The only evidence reflecting an injury to the left ankle in service is the Veteran's recollection.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise.  See Layno, 6 Vet. App. 465, 469.  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, supra.  In this case, the July 2015 VA examination states that there was no medical evidence of chronic left ankle sprain, either in military service or since discharge from service.  The March 2016 VA examination confirms the STRs which do not reflect treatment for a left ankle condition while the Veteran was in active military service.  

It was not until after filing a claim for service connection that the Veteran started to attribute his left ankle problems to his military service.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  Because the Veteran's current statements regarding his left ankle, made in connection with his pending claim for VA benefits, are inconsistent with statements made in his STRs for the purposes of obtaining medical care, the Board finds that his lay statements concerning continuity of symptoms are not credible.  Consequently, the Board assigns little probative value to them. 

Additionally, the Court has held that bare transcription of lay history, unenhanced by any additional medical comment by the examiner, is not necessarily competent medical evidence.  Leshore v. Brown, 8 Vet. App. 406 (1995).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, albeit regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim);  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A medical opinion that is based on facts provided by the veteran that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

In the present case, the July 2015 VA examination indicated a history of a left ankle sprain in 1988 and a right ankle sprain in 1992.  The diagnosis stemming from that examination was based on the recollection of the Veteran, as the examiner noted there was no medical evidence of this injury.  The examiner's mere transcription of the Veteran's lay history regarding the ankle injuries is not competent and credible medical evidence in light of the well-documented treatment history for the Veteran which indicates the 1988 injury was to the right ankle, not the left.  The issue before the Board turns upon whether there is evidence of an event, injury, or disease in service.  See Shedden, supra.  In weighing the Veteran's report of his left ankle injury during the July 2015 VA examination against the STRs, VA and private medical records, the Veteran's later statements, and the VA opinions including the most recent report from March 2016, the Board finds the latter more persuasive.  Indeed, even at the most recent exam in 2016, the Veteran changed from identifying a specific date of onset to noting generally that the injury occurred "sometime while in the military service."  The March 2016 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  He noted the apparent confusion over the timeline of the injury.  Notably, there is no medical evidence to the contrary of the examiner's opinion in the claims file.  The Board notes the Veteran's contention, but finds the probative value of the medical records and the VA examiner's opinion to be overwhelming.  In the absence of credible evidence of an in-service event, no credible nexus can be established between the current left ankle disability and the Veteran's service.  For all of these reasons, service connection for a left ankle injury on a direct basis is not warranted.  The VA examiner also additionally opined that the Veteran's left ankle disability was not caused or aggravated by the Veteran's service connected right ankle disability, low back disability, neck disability, or left knee disability.  The VA examiner provided the rationale that he knew of no medical authority or peer reviewed medical literature that supported the contention that a chronic right ankle sprain can be causative to or aggravate a similar condition in the contralateral ankle.  The examiner noted that the Veteran's gait was biomechanically normal at the time of the examination.  The VA examiner similarly provided that he knew of no medical authority or peer reviewed medical literature that supported the contention that a chronic left knee strain or cervical myofascial syndrome or lumbar myofascial syndrome can be causative to or aggravate a chronic left ankle sprain.  The examiner again noted that the Veteran's gait was biomechanically normal at the time of the examination.  Thus, service connection for a left ankle disability on a secondary service connection basis is not warranted.

Based upon the above, the Board concludes that most competent and credible evidence of record weighs against a finding that the Veteran's current condition of left ankle sprain is related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2015), Gilbert, supra.


ORDER

Entitlement to service connection for a left ankle disability is denied.


REMAND

Sacroiliac Joint Strain

The Veteran is seeking service connection for a sacroiliac joint strain.  Service connection is already in effect for a lumbar spine disability.  Pursuant to the Board's February 2016 remand instructions, the Veteran underwent an additional VA examination in March 2016.  The opinion rendered, however, addressed the Veteran's lumbar spine disability rather than the claimed sacroiliac joint disability.  Thus, another opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2016 examination report to the examiner (or another examiner if no longer available) for an addendum opinion regarding the claimed sacroiliac joint strain.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The record must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  

(a) The VA examiner should identify any sacroiliac joint disability.  The VA examiner's attention is drawn to the November 2010 VA examination diagnosis of bilateral sacroiliitis.  

(b) The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any sacroiliac joint disability was incurred or aggravated by his active duty or is otherwise etiologically related to active service.  The examiner should comment on a January 2004 Service Treatment Record which diagnosed the Veteran with sacroiliac joint strain.

A complete rationale should be given for all opinions and conclusions expressed.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

2.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


